Citation Nr: 0845149	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  04-07 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease, to include as secondary to service-connected 
diabetes mellitus type II.

2.  Entitlement to service connection for peripheral vascular 
disease, to include as secondary to service-connected 
diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from April 1966 to 
April 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.

At the April 2008 VA examination, a claim for entitlement to 
an increased evaluation for coronary artery disease was 
raised.  This issue is referred to the RO for action deemed 
appropriate. 

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The Board finds that remand is required because the RO did 
not comply with the Board's May 2007 remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (holding that RO 
compliance with remand directives is not optional or 
discretionary and the Board errs as a matter of law when it 
fails to ensure remand compliance).  In the May 2007 remand, 
the Board instructed the RO to obtain an examination 
regarding the etiology of the veteran's gastroesophageal 
reflux disease (GERD).  The examiner was instructed to 
provide an opinion regarding whether GERD was caused or 
aggravated by service-connected diabetes mellitus, type II.  
The Board also instructed the RO to obtain a medical opinion 
regarding whether the veteran's peripheral vascular disease 
(PVD) was caused or aggravated by service-connected coronary 
artery disease (CAD) or diabetes mellitus, type II.  

First, with respect to the issue of entitlement to service 
connection for gastroesophageal reflux disease (GERD), a new 
medical opinion must be obtained.  Although an April 2008 VA 
examiner opined that opined that service-connected diabetes 
mellitus, type II and post traumatic stress disorder (PTSD) 
did not cause GERD, the examiner then noted that PTSD and the 
veteran's other comorbid disorders could aggravate GERD, but 
that it would require speculation to do provide such an 
opinion.  The examiner did not address whether the veteran's 
GERD was aggravated by service-connected diabetes mellitus, 
type II.  Accordingly, remand is required for an additional 
medical opinion.

Second, with respect to the issue of entitlement to service 
connection for peripheral vascular disease (PVD), remand is 
required for an additional medical opinion.  The April 2008 
VA examiner appeared to provide an opinion that PVD was not 
caused by diabetes mellitus, type II, noting that it was 
diagnosed prior to diabetes.  But the examiner did not 
provide an opinion regarding whether PVD was aggravated by 
service-connected diabetes mellitus, type II and did not 
provide an opinion regarding whether PVD was caused or 
aggravated by service-connected CAD.  Accordingly, remand is 
required for an additional medical opinion.

Accordingly, the case is remanded for the following action:

1.   The RO must obtain a medical opinion 
from a VA examiner regarding the etiology 
of the veteran's PVD.  The examiner must 
examine the entire claims file and provide 
an opinion regarding whether PVD is caused 
or aggravated by service-connected 
coronary artery disease or diabetes 
mellitus, type II.  The examiner must 
support the opinions with citation to 
evidence in the record.  If the examiner 
finds that a service-connected disorder 
aggravates the veteran's PVD, the examiner 
must indicate whether the baseline level 
of severity of the PVD is established by 
medical evidence created before the onset 
of aggravation or by the earliest medical 
evidence created at any time between the 
onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity of the disability.  If 
an opinion cannot be provided without 
resort to speculation, it must be noted in 
the report.  The rationale for all 
opinions expressed must be provided.  The 
report prepared must be typed.  

2.  The RO must obtain a medical opinion 
addressing the etiology of the veteran's 
GERD.  The VA claims folders must be made 
available to and reviewed by the examiner.  
Following a review of the claims file, the 
examiner must provide an opinion, in light 
of the examination findings, whether GERD 
is related to active military service and 
whether GERD is related to or aggravated 
by service-connected diabetes mellitus, 
type II.  If the examiner finds that a 
diabetes mellitus, type II aggravates the 
veteran's GERD, the examiner must indicate 
whether the baseline level of severity of 
GERD is established by medical evidence 
created before the onset of aggravation or 
by the earliest medical evidence created 
at any time between the onset of 
aggravation and the receipt of medical 
evidence establishing the current level of 
severity of the disability.  If an opinion 
cannot be provided without resort to 
speculation, it must be noted in the 
report.  The rationale for all opinions 
expressed must be provided.  The report 
prepared must be typed.  

3.  The examination reports must be 
reviewed to ensure that it they are in 
complete compliance with the directives of 
this remand.  If the reports are deficient 
in any manner, the RO must implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims must be readjudicated.  
If the claims remain denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




